DETAILED ACTION
Claims 1-20 are pending.  Claims 1-3, 5-10, 12-16, and 18-20 are rejected.  Claims 4, 11, and 17 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 12-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  These claims dependent upon the independent claim but contain third and fourth elements.  The second elements are first established in claims 4, 11 and 17.  It is not clear how these claims can have third or fourth elements when the parent claim does not establish the second elements.

Claim Objections
Claims 4, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolvanen et al., Patent Application Publication No. 2015/0199744 (hereinafter Tolvanen) in view of Szurek et al., Patent Application Publication No. 2013/0304234 (hereinafter Szurek).

Regarding claim 1, Tolvanen teaches:
A computer system, comprising: one or more processors (Tolvanen Paragraph [0024], system 200 comprises at least a processor 210, computer readable medium 220); and
one or more machine-readable medium coupled to the one or more processors and storing computer program code comprising sets of instructions executable by the one or more processors to (Tolvanen Paragraph [0024], system 200 comprises at least a processor 210, computer readable medium 220):
receive, from an update system, a first communication including a first set of updated master data objects and a first indication that there are further updated master data objects queued at the update system (Tolvanen Paragraph [0207], master database having a master data structure for accessing the records, master database 260 can be configured to store a temporary value of a data field to allow the system to determine whether to update the value in another data object of the master database 260), the first set of updated master data objects being updates to a first set of corresponding master data objects stored in a database (Tolvanen Paragraph [0207], master database having a master data structure for accessing the records, master database 260 can be configured to store a temporary value of a data field to allow the system to determine whether to update the value in another data object of the master database 260);
set a flag for each of the first set of updated master data objects in the database (Tolvanen Paragraph [0057], data may be stored in a master database and correspond with flags or other identifiers to identify the corresponding type of data), a first flag for a first master data object being set (Tolvanen Paragraph [0057], data may be stored in a master database and correspond with flags or other identifiers to identify the corresponding type of data);
store each of the first set of updated master data objects in the database (Tolvanen Paragraph [0057], the data may be stored in a master database), the first master data object being stored (Tolvanen Paragraph [0057], the data may be stored in a master database);
obtain a first request to access the first master data object stored in the database (Tolvanen Paragraph [0161], additional data may be requested from data sources through the messaging system);
determine that the first flag for the first master data object is set (Tolvanen Paragraph [0057], data may be stored in a master database and correspond with flags or other identifiers to identify the corresponding type of data); and
Tolvanen does not expressly disclose:
deny the first request to access the first master data object based on the first flag for the first master data object being set.
However, Szurek teaches:
deny the first request to access the first master data object based on the first flag for the first master data object being set (Szurek Paragraph [0006], data manager is to deny a second configuration request while the configuration flag is set).
The claimed invention and Szurek are from the analogous art of systems using flags.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings Tolvanen and Szurek to have combined Tolvanen and Szurek.  One of ordinary skill in the art would recognize that using a flag to deny requests would allow for improve data consistency.

Regarding claim 2, Tolvanen in view of Szurek further teaches:
The computer system of claim 1, wherein the denying of the request includes throwing a software exception (Tolvanen Paragraph [0152], identifier that can efficiently identify the exception in the data processing for the particular entity).

Regarding claim 3, Tolvanen in view of Szurek further teaches:
The computer system of claim 1, wherein the database stores each master data object as a tuple, the tuple including a flag settable to deny access to that master data object (Tolvanen Paragraph [0057], data may be stored in a master database and correspond with flags or other identifiers to identify the corresponding type of data (Szurek teaches denying)).

Regarding claim 8, Tolvanen teaches:
One or more non-transitory computer-readable medium storing computer program code comprising sets of instructions to (Tolvanen Paragraph [0024], system 200 comprises at least a processor 210, computer readable medium 220):
receive, from an update system, a first communication including a first set of updated master data objects and a first indication that there are further updated master data objects queued at the update system (Tolvanen Paragraph [0207], master database having a master data structure for accessing the records, master database 260 can be configured to store a temporary value of a data field to allow the system to determine whether to update the value in another data object of the master database 260), the first set of updated master data objects being updates to a first set of corresponding master data objects stored in a database (Tolvanen Paragraph [0207], master database having a master data structure for accessing the records, master database 260 can be configured to store a temporary value of a data field to allow the system to determine whether to update the value in another data object of the master database 260);
set a flag for each of the first set of updated master data objects in the database (Tolvanen Paragraph [0057], data may be stored in a master database and correspond with flags or other identifiers to identify the corresponding type of data), a first flag for a first master data object being set (Tolvanen Paragraph [0057], data may be stored in a master database and correspond with flags or other identifiers to identify the corresponding type of data);
store each of the first set of updated master data objects in the database (Tolvanen Paragraph [0057], the data may be stored in a master database), the first master data object being stored (Tolvanen Paragraph [0057], the data may be stored in a master database);
obtain a first request to access the first master data object stored in the database (Tolvanen Paragraph [0161], additional data may be requested from data sources through the messaging system);
determine that the first flag for the first master data object is set (Tolvanen Paragraph [0057], data may be stored in a master database and correspond with flags or other identifiers to identify the corresponding type of data); and
Tolvanen does not expressly disclose:
deny the first request to access the first master data object based on the first flag for the first master data object being set.
However, Szurek teaches:
deny the first request to access the first master data object based on the first flag for the first master data object being set (Szurek Paragraph [0006], data manager is to deny a second configuration request while the configuration flag is set).
The claimed invention and Szurek are from the analogous art of systems using flags.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings Tolvanen and Szurek to have combined Tolvanen and Szurek.  One of ordinary skill in the art would recognize that using a flag to deny requests would allow for improve data consistency.

Regarding claim 9, Tolvanen in view of Szurek further teaches:
The non-transitory computer-readable medium of claim 8, wherein the denying of the request includes throwing a software exception (Tolvanen Paragraph [0152], identifier that can efficiently identify the exception in the data processing for the particular entity).

Regarding claim 10, Tolvanen in view of Szurek further teaches:
The non-transitory computer-readable medium of claim 8, wherein the database stores each master data object as a tuple, the tuple including a flag settable to deny access to that master data object (Tolvanen Paragraph [0057], data may be stored in a master database and correspond with flags or other identifiers to identify the corresponding type of data (Szurek teaches denying)).

Regarding claim 15 Tolvanen teaches:
A computer-implemented method, comprising (Tolvanen Paragraph [0024], system 200 comprises at least a processor 210, computer readable medium 220):
receiving, from an update system, a first communication including a first set of updated master data objects and a first indication that there are further updated master data objects queued at the update system (Tolvanen Paragraph [0207], master database having a master data structure for accessing the records, master database 260 can be configured to store a temporary value of a data field to allow the system to determine whether to update the value in another data object of the master database 260), the first set of updated master data objects being updates to a first set of corresponding master data objects stored in a database (Tolvanen Paragraph [0207], master database having a master data structure for accessing the records, master database 260 can be configured to store a temporary value of a data field to allow the system to determine whether to update the value in another data object of the master database 260);
setting a flag for each of the first set of updated master data objects in the database (Tolvanen Paragraph [0057], data may be stored in a master database and correspond with flags or other identifiers to identify the corresponding type of data), a first flag for a first master data object being set (Tolvanen Paragraph [0057], data may be stored in a master database and correspond with flags or other identifiers to identify the corresponding type of data);
storing each of the first set of updated master data objects in the database (Tolvanen Paragraph [0057], the data may be stored in a master database), the first master data object being stored (Tolvanen Paragraph [0057], the data may be stored in a master database);
obtaining a first request to access the first master data object stored in the database (Tolvanen Paragraph [0161], additional data may be requested from data sources through the messaging system);
determining that the first flag for the first master data object is set (Tolvanen Paragraph [0057], data may be stored in a master database and correspond with flags or other identifiers to identify the corresponding type of data); and
Tolvanen does not expressly disclose:
denying the first request to access the first master data object based on the first flag for the first master data object being set.
However, Szurek teaches:
denying the first request to access the first master data object based on the first flag for the first master data object being set (Szurek Paragraph [0006], data manager is to deny a second configuration request while the configuration flag is set).
The claimed invention and Szurek are from the analogous art of systems using flags.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings Tolvanen and Szurek to have combined Tolvanen and Szurek.  One of ordinary skill in the art would recognize that using a flag to deny requests would allow for improve data consistency.

Regarding claim 16, Tolvanen in view of Szurek further teaches:
The computer-implemented method of claim 15, wherein the denying of the request includes throwing a software exception (Tolvanen Paragraph [0152], identifier that can efficiently identify the exception in the data processing for the particular entity), and wherein the database stores each master data object as a tuple, the tuple including a flag settable to deny access to that master data object (Tolvanen Paragraph [0057], data may be stored in a master database and correspond with flags or other identifiers to identify the corresponding type of data (Szurek teaches denying)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164       

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164